DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This is the first Office Action on the merits for application no. 17/178,148 filed on February 17th, 2021. Claims 1-17 are pending.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on February 17th, 2021 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement was considered by the Examiner.

Examiner Note
	Examiner would welcome an interview to clarify any of the various objections/rejections seen below in order to expediate prosecution of the instant application.

Claim Objections
	Regarding Claim 4 (line 4), please change the recitation of “between the rotational speeds of the differential outputs” to - - between [[the]] rotational speeds of the differential outputs - - to establish antecedent basis.

	Regarding Claim 5 (line 2), please change the recitation of “reduce a torque differential between the differential outputs” to - - reduce [[a]] the torque differential between the differential outputs - - as antecedent basis has already been established in claim 1 (last clause).

	Regarding Claim 6 (lines 1-2), please change the recitation of “reduce a torque differential between the differential outputs” to - - reduce [[a]] the torque differential between the differential outputs - - as antecedent basis has already been established in claim 1 (last clause).

	Regarding Claim 7 (lines 1-2), please change the recitation of “reduce a torque differential between the differential outputs” to - - reduce [[a]] the torque differential between the differential outputs - - as antecedent basis has already been established in claim 1 (last clause).

	Regarding Claim 7 (line 4), please change the recitation of “on a speed of the vehicle” to - - on [[a]] the speed of the vehicle - - as antecedent basis has already been established in claim 5 (line 3).

	Regarding Claim 8 (line 4), please change the recitation of “determining that the drifting maneuver” to - - determining that [[the]] a drifting maneuver - - to establish antecedent basis.

	Regarding Claim 9 (line 3), please change the recitation of “a pair of differential output members” to - - a pair of differential outputs - - as this feature is later referred to in claims 9-11.

	Regarding Claim 14 (line 1), please change the recitation of “a clutch actuator” to - - [[a]] the clutch actuator - - as antecedent basis has already been established in claim 13 (line 1).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 10 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Regarding Claim 10 (line 2), in the recitation of a “friction clutch” it is unclear from the disclosure the difference between the “clutch” recited in claim 9 and the “friction clutch” recited in claim 10. Please clarify if the clutch recited in claim 9 is in fact the friction clutch recited in claim 10. The lack of clarity renders the claim indefinite.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office Action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 1-7 and 9-12 are rejected under 35 U.S.C. 103 as being unpatentable over Guarino et al. (US 10,288,160) hereinafter Guarino, in view of Mori (US 7,395,142).

Regarding Claim 1, Guarino teaches a method for mitigating torque steer in a vehicle (Fig. 1, “motor vehicle” 10) having a steering axle (Fig. 2, “drive unit” 22; col. 3, line 32 - “Although described herein in conjunction with a rear drive unit, it is expressly contemplated that the clutch assembly and/or the clutch actuator may be incorporated in a front drive unit”),
the steering axle (22) having a limited slip differential (col. 3, line 22 - “differential assembly of the RDU 22 is, for example, a limited slip differential (LSD)”) and a pair of output members (“shaft” 40, 42), 
the limited slip differential (22) having a pair of differential outputs (“wheel” 30, 32) and a clutch (“clutch assembly” 28), 
each of the differential outputs (30, 32) being coupled to a respective one of the output members (40, 42) for common rotation, 
the clutch (28) being selectively operable between a first condition (transitioning from an open to a locked condition), which permits speed differentiation (open) between the differential outputs (30, 32) to a predetermined maximum extent and inhibits speed differentiation (locked) between the differential outputs (30, 32) to a predetermined minimum extent, and 
a second condition (transitioning from the locked condition to the open condition), which permits speed differentiation (open) between the differential outputs (30, 32) to a predetermined minimum extent and inhibits speed differentiation (locked) between the differential outputs (30, 32) to a predetermined maximum extent, the method comprising: 
operating the limited slip differential (22) with the clutch (28) in the first condition (col. 5, line 38 - “FIG. 3 shows a clutch assembly 28 in which neither the torque transfer clutch assembly 64 nor the LSD clutch assembly 66 are activated. In this state, the RDU 22 does not apply torque to the rear wheels 30, 32 of the vehicle 10” and col. 5, line 60 - “FIG. 5 shows a clutch assembly 28 in which both the torque transfer clutch assembly 64 and the LSD clutch assembly 66 are activated (e.g., by the controller 44 moving a motor to a second motor position). In this state, the LSD clutch plates 72 and the LSD carrier plates 74 are axially moved into engagement, and the RDU 22 applies additional torque to the rear wheels of the vehicle. In this way, the differential components of the RDU 22 perform similarly to that of a locked differential. This may be the case, for example, when the controller 44 determines the vehicle 10 is accelerating or otherwise requires torque to be applied to the rear wheels 30, 32, and that differential control is required, for example, upon detecting decreased traction in one of the wheels”); and 
operating the clutch (28) to reduce a torque differential between the differential outputs (30, 32; see col. 5, line 60 passage above).
Guarino does not teach “determining that the vehicle is in a state in which a torque steer condition is occurring or is likely to occur; and operating the clutch to reduce a torque differential between the differential outputs to mitigate the torque steer condition”.
Mori teaches determining that a vehicle (see Fig. 1) is in a state in which a torque steer condition is occurring or is likely to occur (col. 1, line 23 - “In the case that counter steer occurs in drift running or the like, the differential action is locked to thereby improve the running stability. Accordingly, the determination of counter steer is required to properly operate the differential and thereby to perform optimum torque distribution”); 
and operating a clutch to reduce a torque differential between differential outputs to mitigate the torque steer condition (col. 4, line 19 - “rear differential device 12 includes a pair of planetary gear sets and a pair of electromagnetic actuators for controlling the engagement of multiplate brake mechanisms (multiplate clutch mechanisms). The electromagnetic actuators in the rear differential device 12 are controlled to transmit the power to left and right rear wheel drive shafts 24 and 26”).
It would have been obvious to one of ordinary skill in the art at the time the claimed invention was effectively filed to operate the limited slip differential taught by Guarino under the torque steer condition taught by Miro, such that “determining that the vehicle is in a state in which a torque steer condition is occurring or is likely to occur; and operating the clutch to reduce a torque differential between the differential outputs to mitigate the torque steer condition”, as one of ordinary skill in the art would have recognized that the result of the combination would have been predictable, and have the obvious advantage of improving the running stability of the vehicle taught by Miro. 
  
Regarding Claim 2, Guarino and Miro teach the method of Claim 1, 
Miro teaches wherein determining that the vehicle (taught by Guarino) is in the state in which the torque steer condition is occurring or is likely to occur comprises determining that the vehicle is being directed to travel in a line of travel that is not generally straight (Abstract - “The counter steer detecting method includes the steps of detecting a steering angle by a steering angle sensor, detecting a lateral acceleration by a lateral acceleration sensor, and determining counter steer according to the steering angle detected by the steering angle sensor and the lateral acceleration detected by the lateral acceleration sensor on the basis of a counter steer determination area table indicating whether or not the counter steer is on in relation to the combination of steering angle and lateral acceleration”).

Regarding Claim 3, Guarino and Miro teach the method of Claim 2, 
Miro teaches wherein determining that the line of travel is not generally straight comprises: 
determining a first parameter (Fig. 2, “steering angle sensor” 34) that is indicative of an input steering angle (see Fig. 2); and 
determining that the line of travel is not generally straight when a value of the first parameter (34) is indicative that an absolute value of the input steering angle exceeds a first predetermined value (col. 2, line 38 - “the counter steer determination area table indicates that the second area where the direction of turn indicated by the steering angle is the same as the direction of turn indicated by the lateral acceleration is defined inside the counter steer determination area where the lateral acceleration is larger than a boundary value increasing in absolute value from a first predetermined value greater than 0 at a steering angle of 0 with an increase in absolute value of the steering angle”).
  
Regarding Claim 4, Guarino and Miro teach the method of Claim 2, 
Miro teaches wherein determining that the vehicle (taught by Guarino) is in the state in which the torque steer condition is occurring or is likely to occur further comprises determining that a second parameter (Fig. 2, “vehicle speed sensor” 32) that is indicative of a magnitude of a speed differential between the rotational speeds of the differential outputs (taught by Guarino) exceeds a second predetermined value (col. 4, line 29 - “vehicle speed sensor 32 is provided to detect a vehicle speed V according to the wheel speeds detected by the wheel speed sensors 30 and to output an electrical signal, e.g., a voltage level corresponding to the vehicle speed V”).
  
Regarding Claim 5, Guarino and Miro teach the method of Claim 1, 
Miro teaches wherein prior to operating the clutch (taught by Guarino) to reduce a torque differential between the differential outputs (taught by Guarino) to mitigate the torque steer condition, the method comprises: 
determining if a speed (Fig. 2, 32) of the vehicle exceeds a predetermined vehicle speed threshold (col. 7, line 28 - “One of these tables for a vehicle speed nearest to the vehicle speed detected by the vehicle speed sensor 32 is retrieved, and it is then determined whether or not the combination of the steering angle detected by the steering angle sensor 36 and the lateral G detected by the lateral G sensor 34 stays inside the counter steer determination area with reference to the above retrieved table”).
  
Regarding Claim 6, Guarino and Miro teach the method of Claim 5, 
Miro teaches wherein operating the clutch (taught by Guarino) to reduce a torque differential between the differential outputs (taught by Guarino) to mitigate the torque steer condition comprises: 
operating the clutch in a first intermediate condition (limited slip condition) if the speed of the vehicle does not exceed the predetermined vehicle speed threshold, or 
otherwise operating the clutch in a second intermediate condition (limited slip condition), 
wherein the first intermediate condition inhibits speed differentiation between the differential outputs (taught by Guarino) to a predetermined first intermediate extent that is between the maximum and minimum extents to which speed differentiation is inhibited, and 
wherein the second intermediate condition inhibits speed differentiation between the differential outputs (taught by Guarino) to a predetermined second intermediate extent that is between the first intermediate extent and the maximum extent to which speed differentiation is inhibited (col. 5, line 43 - “FIG. 4 shows a clutch assembly 28 in which the torque transfer clutch assembly 64 has been activated (e.g., by the controller 44 moving a motor to a first motor position), but the LSD clutch assembly 66 has not been activated. In this state, the torque transfer clutch plates 68 and the torque transfer carrier plates 70 are axially moved into engagement, and the RDU 22 applies torque to the rear wheels of the vehicle. However, because the LSD clutch assembly 66 has not been activated, the LSD clutch plates 72 and the LSD carrier plates 74 are not engaged, and the differential assembly does not provide limited slip capabilities. Rather, the differential components of the RDU 22 continue to perform similar to that of an open differential. This may be the case, for example, when the controller 44 determines the vehicle 10 is accelerating or otherwise requires torque to be applied to the rear wheels 30, 32, but that differential control is unnecessary”).
 
Regarding Claim 7, Guarino and Miro teach the method of Claim 5, 
Miro teaches wherein operating the clutch (taught by Guarino) to reduce a torque differential between the differential outputs (taught by Guarino) to mitigate the torque steer condition comprises operating the clutch in a condition that is intermediate the first and second conditions based at least partly on a speed of the vehicle (see Fig. 4 and col. 4, line 29).
 
Regarding Claim 9, Guarino teaches a vehicle (Fig. 1, 10) comprising: 
a steering axle (Fig. 2, 22) having a limited slip differential (22), 
the limited slip differential (22) having a pair of differential output members (“differential side gears” 36, 38) and a clutch (28), 
the clutch (28) being selectively operable between a first condition (transitioning from the open to the closed condition), which permits speed differentiation (open) between the differential outputs (36, 38) to a predetermined maximum extent and inhibits speed differentiation (closed) between the differential outputs (36, 38) to a predetermined minimum extent, 
a second condition (transitioning from the closed to the open condition), which permits speed differentiation (open) between the differential outputs (36, 38) to a predetermined minimum extent and inhibits speed differentiation (closed) between the differential outputs (36, 38) to a predetermined maximum extent; and 
a controller (Fig. 1, “controller” 44) coupled to the clutch (28), the controller (44) being configured to: 
operate the clutch (28) in the first condition (see col. 5, lines 38 and 60); and 
operate the clutch (28) to reduce a torque differential between the differential outputs (36, 38; see col. 5, line 60).
Guarino does not teach “determine that the vehicle is in a state in which a torque steer condition is occurring or is likely to occur; and operate the clutch to reduce a torque differential between the differential outputs to mitigate the torque steer condition”.
Mori teaches determining that a vehicle (see Fig. 1) is in a state in which a torque steer condition is occurring or is likely to occur (col. 1, line 23 - “In the case that counter steer occurs in drift running or the like, the differential action is locked to thereby improve the running stability. Accordingly, the determination of counter steer is required to properly operate the differential and thereby to perform optimum torque distribution”); 
and operating a clutch to reduce a torque differential between differential outputs to mitigate the torque steer condition (col. 4, line 19 - “rear differential device 12 includes a pair of planetary gear sets and a pair of electromagnetic actuators for controlling the engagement of multiplate brake mechanisms (multiplate clutch mechanisms). The electromagnetic actuators in the rear differential device 12 are controlled to transmit the power to left and right rear wheel drive shafts 24 and 26”).
It would have been obvious to one of ordinary skill in the art at the time the claimed invention was effectively filed to operate the limited slip differential taught by Guarino under the torque steer condition taught by Miro, such that “determining that the vehicle is in a state in which a torque steer condition is occurring or is likely to occur; and operating the clutch to reduce a torque differential between the differential outputs to mitigate the torque steer condition”, as one of ordinary skill in the art would have recognized that the result of the combination would have been predictable, and have the obvious advantage of improving the running stability of the vehicle taught by Miro. 
Regarding Claim 10, Guarino and Miro teach the vehicle of Claim 9, 
Guarino teaches wherein the limited slip differential (Fig. 2, 22) includes a friction clutch (28) that couples one (36, 38) of the differential outputs (36, 38) to an input (“differential carrier” 34) of the limited slip differential (22).  

Regarding Claim 11, Guarino and Miro teach the vehicle of Claim 9, 
Guarino teaches wherein the differential outputs (Fig. 2, 36, 38) comprise side gears (see Fig. 2).  

Regarding Claim 12, Guarino and Miro teach the vehicle of Claim 11, 
Guarino teaches wherein the limited slip differential (Fig. 3, 22) includes a plurality of differential pinions (“differential pinion gears” 50, 52), each of the differential pinions (50, 52) being engaged to the side gears (36, 38).  
 
Claims 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Guarino (US 10,288,160), in view of Mori (US 7,395,142), and in view of Fukuda (EP 1,854,654).

Regarding Claim 13, Guarino and Miro teach the vehicle of Claim 9, 
Guarino teaches wherein the clutch (Fig. 3, 28) includes a clutch actuator (Fig. 9; “motor” 108), 
the clutch actuator (108) having a rotary motor 21Attorney Docket No. 84307636being selectively operable for actuating the clutch (Fig. 3, 28).
Guarino or Miro do not teach “wherein the clutch includes a clutch actuator, the clutch actuator having an electromagnet and an armature, the electromagnet21Attorney Docket No. 84307636 being selectively operable for generating a magnetic field for attracting the armature”. However, Guarino does teach “In addition to a ball ramp actuator, other actuators may be used to actuate the torque transfer clutch assembly 64 and the LSD clutch assembly 66, such as one or more pistons, solenoids, motors, or other suitable hydraulic, pneumatic, electric, thermal, magnetic, or mechanical actuators” (col. 7, line 3).
Fukuda teaches a clutch (Fig. 6, “main clutch” 203) includes a clutch actuator (“electromagnetic actuator” 209), 
the clutch actuator (209) having an electromagnet (see Fig. 6) and an armature (“armature” 217), 
the electromagnet (209) being selectively operable for generating a magnetic field for attracting the armature (217; col. 13, line 3 - “When the electromagnetic coil 221 is excited, a flux loop is formed in the magnetic path. Consequently, the attracted armature 217 presses the pilot clutch 213 to its joined state”).
It would have been obvious to one of ordinary skill in the art at the time the claimed invention was effectively filed to substitute the rotary-type clutch taught by Guarino with the linear-type clutch taught by Fukuda, such that “wherein the clutch includes a clutch actuator, the clutch actuator having an electromagnet and an armature, the electromagnet 21Attorney Docket No. 84307636 being selectively operable for generating a magnetic field for attracting the armature”, as one of ordinary skill in the art would have recognized that the result of the substitution would have been predictable, and have the obvious advantage of providing a radially compact design compared to the rotary clutch actuator taught by Guarino. See MPEP 2144.06(II) - Substituting Equivalents Known for the Same Purpose.

Regarding Claim 14, Guarino, Miro and Fukuda teach the vehicle of Claim 13, 
Fukuda teaches wherein the clutch (Fig. 6, 203) includes a clutch actuator (209) and a clutch pack (203), 
the clutch actuator (209) having a ball-ramp mechanism (“ball cam” 207) having a pair of ball-ramp rings (“cam ring” 214 and “pressure plate” 215), 
one (215) of the ball-ramp rings (214, 215) being movable relative to the other one (214) of the ball-ramp rings (214, 215) between a first axial position, and a second axial position, and 
wherein movement of the one (215) of the ball-ramp rings (214, 215) relative to the other one (214) of the ball-ramp rings (214, 215) from the first axial position toward the second axial position engages the clutch pack (203; col. 13, line 6 - “the main clutch 203 is pressed through the pressure plate 215 by a cam thrust force of the ball cam 207 operated as a result of receiving a torque, so that the differential motion of the front differential 307 is limited”).

Allowable Subject Matter
Claims ---16-17 are allowed.
Claims 8 and 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Reasons for allowance, if applicable, will be the subject of a separate communication to the Applicant or patent owner, pursuant to 37 CFR § 1.104 and MPEP § 1302.14.
As allowable subject matter has been indicated, Applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with. See 37 CFR 1.111(b) and MPEP § 707.07(a).

Conclusion
	The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure. The prior art of Lim (US 10,596,902) and Stock (US 2021/0323402) listed in the attached "Notice of References Cited" disclose similar torque steering mitigation methods related to various aspects of the claimed invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to James J. Taylor II whose telephone number is (571)272-4074. The examiner can normally be reached M-F, 9:00 am - 5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ernesto Suarez can be reached on 571-270-5565. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JAMES J. TAYLOR II
Examiner
Art Unit 3659



/J.J.T./Examiner, Art Unit 3659                                                                                                                                                                                                        

/DAVID R MORRIS/Primary Examiner, Art Unit 3659